853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chad DE'KOVAN, Plaintiff-Appellant,v.ASSOCIATED COLLECTION SERVICE;  Paralegal Institute, Inc.;Mary A. Morrison;  James Lemon;  Vanessa Daugherty;  BarbaraJ. Wolton;  Kurt Blank;  Susan Fairbanks;  Paula Gufstofson;Michael L. Rubin;  Dennis W. Gorman;  John B. Rowe;  JayMiller, Defendants-Appellees.
No. 88-1174.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

1
Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff appeals the dismissal without prejudice of his diversity action for failure to serve defendants with the summonses and complaint and for failure to prosecute pursuant to Fed.R.Civ.P. 4(j) and 41(b).


4
Upon review, we cannot conclude the district court abused its discretion in dismissing this suit because a review of the record reveals that plaintiff failed to respond to the district court's order to show cause why the action should not be dismissed for failure to serve the defendants filed on October 26, 1987.   See Rochon v. Dawson, 828 F.2d 1107, 1109-10 (5th Cir.1987).


5
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation